Citation Nr: 1047822	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  10-40 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2010 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the appellant 
did not have qualifying service to be eligible for the one-time 
payment from the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 
C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The President of the United States signed the American Recovery 
and Reinvestment Act of 2009 on February 17, 2009, authorizing 
the release of a one-time, lump-sum payment to eligible WWII 
Philippine veterans.  These payments are to be made through the 
U.S. Department of Veterans Affairs.  American Recovery and 
Reinvestment Act (ARRA) § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009). 

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  See ARRA § 1002(d), Pub. L. No. 111-5 (enacted 
February 17, 2009).

In this case, information obtained from the National Personnel 
Records Center (NPRC) in January 2010 shows that the appellant 
had no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
appellant submitted affidavits from individuals who have 
testified that they served with the appellant or knew that 
appellant served as a guerilla during World War II, as well as 
records from the Philippine Department of National Defense and 
the Philippine Veteran Affairs Office.  However, the Board finds 
that these documents fail to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are not 
official documents of the appropriate United States service 
department, but rather documents from the Philippine government.  
As such, those documents may not be accepted by the Board as 
verification of service for the purpose of determining 
eligibility for VA benefits, including the one- time payment from 
the Filipino Veterans Equity Compensation Fund.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 2 
Vet App. 530, 532 (1992).  The proper course for the appellant, 
who believes there is a reason to dispute the report of the 
service department or the content of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of 
service by the Philippine Government, although sufficient for 
entitlement to benefits from that Government, is not sufficient 
for benefits administered by VA.  This department is bound to 
follow the certifications by the service departments with 
jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
Veteran for the purpose of establishing entitlement to the one- 
time payment from the Filipino Veterans Equity Compensation Fund.

Accordingly, the claim is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal merit 
or entitlement).

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the 
VCAA does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying 
service and how it may be established are outlined in statute and 
regulation, and because service department certifications of 
service are binding on VA, the Board's review is limited to 
interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic legal entitlement 
to the one-time payment from the FVEC fund is precluded based 
upon the appellant's lack of qualified service; therefore, legal 
entitlement to the one-time payment from the FVEC fund must be 
denied as a matter of law and VA has no further duty to notify or 
assist the appellant in this matter.

ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


